IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-70,968-01, WR-70,968-02, WR-70,968-03, WR-70,968-04


EX PARTE LANDELL SHONTEZ SHECKLES, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. F-0175858-LI, F-0176232-NI, F-0176231-LI, F-0176369-TI IN THE      
 CRIMINAL DISTRICT COURT NUMBER 2 FROM DALLAS COUNTY


Per curiam. Johnson, J., dissented. 	

OPINION


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three
aggravated robberies and was sentenced to life imprisonment for each. He was also convicted of 
aggravated assault for which he was sentenced to twenty years' imprisonment. All sentences run
concurrently. The Fifth Court of Appeals dismissed his appeals for want of jurisdiction. Sheckles v.
State, 122 S.W.2d 482 (Tex. App.-Dallas 2003).  
	Applicant contends, inter alia, that trial and appellate counsel rendered ineffective assistance
of counsel, that his guilty plea was involuntary, and that he was deprived of his right to due process.
The trial court filed findings of fact and conclusions of law when the application was first forwarded
to the Court, and then filed supplemental findings and conclusions after a remand from this Court.
We adopt the trial court's findings and conclusions of law signed on October 9, 2008, except for
findings and conclusions number 5. We adopt the trial courts supplemental findings of fact and
conclusions of law submitted after remand. Based upon the trial court's findings of fact as well as
this Court's independent review of the entire record, we deny relief.

Filed: May 6, 2009
Do not publish